Citation Nr: 1808480	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left side middle back injury.

2.  Entitlement to service connection for a left side middle back injury.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip injury.

4.  Entitlement to service connection for a right hip injury.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in March 2017 the Veteran filed a Notice of Disagreement with regard to the RO's decision to deny reopening of the claims for service connection for posttraumatic stress disorder, left upper extremity median nerve entrapment, and right upper extremity median nerve entrapment.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in an August 2017 letter to the Veteran and is currently processing these appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  A June 2015 rating decision denied service connection for a left side middle back injury and a right hip injury; the Veteran did not timely appeal these denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a left side middle back injury and a right hip injury.

3.  The competent and probative evidence of record does not demonstrate that the Veteran has a left side middle back injury that is related to his active duty service.

4.  The competent and probative evidence of record does not demonstrate that the Veteran has a right hip injury that is related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 2015 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for a left side middle back injury and a right hip injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a left side middle back injury have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for a right hip injury have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Claims to Reopen

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues of entitlement to service connection for a left side middle back injury and a right hip injury were denied on the merits in a June 2015 unappealed rating decision.  The relevant evidence of record at the time of the June 2015 rating decision included the Veteran's application for compensation, service treatment and personnel records, and VA treatment records.  The claims were denied because the evidence failed to show that the Veteran had any current left side middle back or right hip disabilities and also did not contain any evidence linking a current disability to his active duty service.  The Veteran did not file any statement indicating disagreement with the June 2015 decision or submit any additional relevant evidence within the appeal period. 

Evidence added to the record subsequent to the June 2015 rating decision consists of, in pertinent part, a February 2017 statement from the Veteran and his testimony at a July 2017 hearing before the Board.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims because in his written statement and at the hearing the Veteran described a fall during service, which he felt was responsible for his current left side middle back and right hip pain.  Accordingly, reopening of the claims is in order.

Legal Criteria for Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

In his February 2017 VA Form 9 (Substantive Appeal), the Veteran claimed he has a left side middle back injury due to a fall from a stand during service when he was checking an aircraft.  He also claimed he has a right hip injury due to that same fall and due to climbing up and down ladders on aircraft during service.

At his July 2017 hearing before the Board, the Veteran testified that while he was working on an aircraft during service, he slipped and fell hitting his right hip and landing on his back.  He stated that at the time of the injuries, he did not seek treatment and they did not bother him; he testified that he experiences pain and numbness at the injury sites now that he is older.

Service treatment records do not contain any complaints of or treatment for back or right hip injuries.

At VA appointments in November 2006 and August 2011, the Veteran denied a history of back injuries.  In November 2006, the Veteran indicated he climbed a ladder twice a week without any problems and rode a bike three to five miles once or twice a week without any problems.

VA treatment records demonstrate that the Veteran's first complaints of back pain were on July 8, 2015, when he was requesting a back brace/belt for back pain from a fall from a ladder on June 1, 2015.  Records dated July 13, 2015, document complaints of back pain for the past month, which began after the Veteran fell down the stairs.

The Board finds that service connection for a left side middle back injury and a right hip injury must be denied.  In finding so, the Board acknowledges that the Veteran's statements that he fell during service and that he believes his current pain is due to his active duty service.  However, the Veteran is not competent to diagnose a disability or relate it to his active duty service because he has not demonstrated that he possesses the medical expertise to do so.  38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Jones v. West, 12 Vet. App. 383, 385 (1999) (holding that where the issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Moreover, the Veteran's first documented complaints of back pain are in July 2015, over 47 years following separation from active duty service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection).  VA treatment records are negative for any complaints, treatment, or diagnosis of a right hip injury.  The Board finds that the Veteran's statements made for treatment purposes to medical providers (in which he related his complaints to post-service injuries) to be of heightened reliability and that they are more probative than subsequent statements made for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991)

Based on the foregoing, the Board finds that service connection for a left side middle back injury and a right hip injury is not warranted and that the claims must be denied.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53.

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran's claims were filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, the Veteran's and VA's respective duties for obtaining such evidence, and information regarding how VA assigns disability ratings and effective dates.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.
 
The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Although the Veteran has not been afforded a VA examination in connection with his claims, the Board finds one is not required.  As noted, there are no complaints of or treatment for back or right hip pain during service; the first evidence of complaints of or treatment for back pain in the record are more than 47 years after the Veteran's separation from service and post-service treatment records do not document any complaints of right hip pain.  The only evidence of a link between the Veteran's claimed disabilities and service has been his own assertions; under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf. McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a left side middle back injury and a right hip injury are reopened and, to that extent only, the appeals are granted.

Service connection for a left side middle back injury is denied.

Service connection for a right hip injury is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


